     Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.511 Page 1 of 7



1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA

11
12
      PERCY HILL also known as                     Case No.: 18-cv-2470-CAB-MDD
13
      PERCY EDWIN STOCKTON,
14                                Plaintiff,       AMENDED SCHEDULING
                                                   ORDER REGULATING
15    v.                                           DISCOVERY
16                                                 AND OTHER PRE-TRIAL
                                                   PROCEEDINGS
17
      ALPINE SHERIFF DEPARTMENT,
18    et al.,
19                             Defendants.
20
21         A Status Conference was held on August 12, 2020. After consulting
22   with Plaintiff and the attorneys of record and being advised of the status of
23   the case, and good cause appearing, IT IS HEREBY ORDERED:
24         1.    Discovery is open until October 11, 2020 for the sole purpose of
25   Defendants obtaining Plaintiff’s deposition. Plaintiff is required to sit for
26   deposition in San Diego, California. The parties are required to meet and
27
28
                                               1
                                                                     18-cv-2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.512 Page 2 of 7



1    confer to determine an appropriate date.           Regarding disputes during
2    depositions, the parties are advised to see Magistrate Judge Dembin’s Civil
3    Chambers Rule V(B).
4          2.    The Court hereby extends the payment of Court Ordered sanctions
5    on Plaintiff, in the sum of $1,518.00, filed on October 22, 2019 (ECF No. 32), to
6    be paid no later than the Pre-Trial Conference. Plaintiff is ordered to pay
7    Defendants no later than March 19, 2021.
8          3.    All pre-trial motions, other than Daubert motions, motions to
9    amend or join parties, or motions in limine, shall be filed on or before
10   November 11, 2020.         All Daubert motions shall be filed on or before
11   November 11, 2020. Counsel for the moving party shall set the motion date
12   on the date that is 35 days from the date the motion is filed. Parties intending
13   to file a motion shall not contact Judge Bencivengo’s chambers for a hearing
14   date. The parties should review Judge Bencivengo’s chambers rules for civil
15   cases for the additional requirements for noticed motions before Judge
16   Bencivengo.
17         Pursuant to Local Rule 7.1.f.3.c, if an opposing party fails to file
18   opposition papers in the time and manner required by Local Rule 7.1.e.2, that
19   failure may constitute a consent to the granting of a motion or other request
20   for ruling by the Court. Accordingly, all parties are ordered to abide by the
21   terms of Local Rule 7.1.e.2 or otherwise face the prospect of any pretrial motion
22   being granted as an unopposed motion pursuant to Local Rule 7.1.f.3.c.
23         4. A Mandatory Settlement Conference shall be conducted on October
24   20, 2020 at 9:30 AM in the chambers of Magistrate Judge Mitchell D.
25   Dembin.       Counsel shall lodge confidential settlement briefs directly to
26   chambers by October 13, 2020. All parties are ordered to read and to fully
27
28
                                             2
                                                                     18-cv-2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.513 Page 3 of 7



1    comply with the Chamber Rules of the assigned magistrate judge.
2          5.    The parties must comply with the pretrial disclosure requirements
3    of Fed. R. Civ. P. 26(a)(3) no later than March 19, 2021. Please be advised
4    that failure to comply with this section or any other discovery order of the
5    Court may result in the sanctions provided for in Fed. R. Civ. P. 37, including
6    a prohibition on the introduction of experts or other designated matters in
7    evidence.
8          6.    In jury trial cases before the Honorable Cathy Ann Bencivengo,
9    neither party is required to file Memoranda of Contentions of Fact and Law
10   pursuant to Civil Local Rule 16.1.f.2.
11         7.    Counsel shall confer and take the action required by Local Rule
12      16.1.f.4.a on or before February 26, 2021. The parties shall meet and
13      confer and prepare a proposed pretrial order containing the following:
14               1.    A joint neutral statement to be read to the jury, not in excess
                 of one page, of the nature of the case and the claims and defenses.
15
                 2.    A list of the causes of action to be tried, referenced to the
16               Complaint [and Counterclaim if applicable]. For each cause of
                 action, the order shall succinctly list the elements of the claim,
17
                 damages and any defenses. A cause of action in the Complaint
18               [and/or Counterclaim] which is not listed shall be dismissed with
                 prejudice.
19
                 3(a). A list of each witness counsel actually expect to call at trial
20               with a brief statement, not exceeding four sentences, of the
                 substance of the witnesses’ testimony.
21
                 3(b). A list of each expert witness counsel actually expect to call at
22               trial with a brief statement, not exceeding four sentences, of the
                 substance of the witnesses’ testimony.
23
                 3(c). A list of additional witnesses, including experts, counsel do
24               not expect to call at this time but reserve the right to call at trial
                 along with a brief statement, not exceeding four sentences, of the
25
                 substance of the witnesses’ testimony.
26               4(a). A list of all exhibits that counsel actually expect to offer at
                 trial with a one-sentence description of the exhibit. All exhibits are
27
28
                                              3
                                                                      18-cv-2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.514 Page 4 of 7



1                to be identified numerically, plaintiff starting with “1” and
                 defendant beginning with an agreed upon numerical designation.
2
                 4(b). A list of all other exhibits that counsel do not expect to offer
3                at this time but reserve the right to offer if necessary at trial with
                 a one-sentence description of the exhibit.
4
                 5.    A statement of all facts to which the parties stipulate. This
5                statement shall be on a separate page and will be read to and
                 provided to the jury.
6
                 6.    A list of all deposition transcripts by page and line, or
7                videotape depositions by section, that will be offered at trial.
                 7.    Counsel will note any objections they have to any other
8
                 parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures.
9
     The Court encourages the parties to consult with the assigned magistrate
10
     judge to work out any problems in preparation of the proposed pretrial order.
11
     The court will entertain any questions concerning the conduct of the trial at
12
     the pretrial conference.
13
           8.    Counsel for the Plaintiff(s) must provide opposing counsel with the
14
     proposed pretrial order for review and approval and take any other action
15
     required by Local Rule 16.1.f.6.a on or before March 5, 2021.             Opposing
16
     counsel must communicate promptly with plaintiff’s attorney concerning any
17
     objections to form or content of the pretrial order, and both parties shall
18
     attempt promptly to resolve their differences, if any, concerning the order.
19
           9.    The proposed pretrial order shall be lodged with the district judge’s
20
     chambers on or before March 12, 2021, and shall be in the form prescribed in
21
     Local Rule 16.1.f.6.
22
           10.   The final Pretrial Conference is scheduled on the calendar of the
23
     Honorable Cathy Ann Bencivengo for March 19, 2021 at 2:30 PM.
24
           11.   The trial in this matter shall commence on Monday, April 12, 2021
25
     at 8:45 a.m.
26
          12.     Plaintiff’s counsel shall serve a copy of this order on all parties that
27
28
                                               4
                                                                        18-cv-2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.515 Page 5 of 7



1    enter this case hereafter.
2          The CLERK OF COURT is instructed to update Plaintiff’s contact
3    information on the docket, as follows:
4          1) Address: 5212 W. Destiny Way, Golden Valley, AZ 86413
5          2) Phone: (928) 727-6686
6          3) Email: Percystockton1963@gmail.com
7          The CLERK OF COURT is further instructed to mail plaintiff a copy of
8    this order.
9          IT IS SO ORDERED.
10
11   Dated: August 12, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              5
                                                                     18-cv-2470-CAB-MDD
Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.516 Page 6 of 7



    Protective Orders and Requests to File under Seal in Civil Cases

Although the Court acknowledges the parties’ desire to maintain the
confidentiality of documents produced in discovery, “[w]hen discovery
material is filed with the court [] its status changes.” Foltz v. State
Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003). The
public policy reasons behind a presumption of access to judicial
documents apply. Id. The common law and the Constitution afford the
public a qualified right of access to judicial records and proceedings.
Times Mirror Co. v. U.S., 873. F.2d 1210, 1211 n.1 (9th Cir. 1989);
Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010).

In the Ninth Circuit there is a strong presumption in favor of access to
court records and a party must show compelling reasons to file
materials under seal as part of a non-discovery motion, even if they
were produced subject to a discovery protective order. See Foltz, 331
F.3d at 1135-36. Once the protected discovery documents are made part
of a dispositive [or non-discovery] motion, “they lose their status of
being raw fruits of discovery” and no longer enjoy protected status
without some overriding interests in favor of keeping the material
confidential. See id., at 1136.

Court records should be sealed to keep confidential only what must be
kept secret, temporarily or permanently, as the situation requires. The
party seeking to file under seal must provide articulable facts showing a
compelling reason to limit public access to court filings. That a litigant
might be embarrassed or exposed to additional liability or litigation,
without more, is not sufficient. Foltz, 331 F.3d at 1136. A court’s
decision to seal material must be based on a compelling reason and the
order allowing a filing under seal must articulate the factual basis for
its ruling without relying on hypothesis or conjecture. Pintos, 605 F.3d
at 679. “A ‘good cause’ showing will not suffice to fulfill the ‘compelling
reasons’ standard that a party must meet to rebut the presumption of
access to dispositive pleadings and attachments.” Id. (citing Kamakana
v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006)).

Because the party that designated material as confidential should have
the burden (and expense) of moving to file such documents under seal,
the following procedures shall apply when a party intends to file a non-
Case 3:18-cv-02470-CAB-MDD Document 52 Filed 08/12/20 PageID.517 Page 7 of 7



discovery motion before Judge Bencivengo that cites to or attaches
documents designated confidential.

1.    If the party filing the motion (or opposition thereto) intends to cite
      or attach documents or information that it believes should be filed
      under seal, the moving party must file a motion for permission to
      file under seal at least seven calendar days prior to the date on
      which it intends to file the motion. A courtesy copy of the motion
      for permission to file under seal, along with a courtesy copy of the
      unredacted materials that the party wants to file under seal, shall
      be delivered to Judge Bencivengo’s Chambers within 24 hours of
      filing. After receiving a ruling from the Court on the motion for
      permission to file under seal, the party may file its substantive
      motion (or opposition) consistent with the Court’s order.

2.    If the party filing the motion (or opposition thereto) intends to cite
      or attach documents or information that another party has
      designated as confidential pursuant to a protective order entered
      in the case, it shall serve notice to the designating party by email,
      no later than eight business days prior to the date it intends to
      file the motion, specifically identifying the documents and
      information it is contemplating using in connection with the
      motion. The designating party shall then have four business
      days from the date of the notice to file a motion seeking
      permission for the documents and information to be filed under
      seal. A courtesy copy of the motion for permission to file under
      seal, along with a courtesy copy of the unredacted materials that
      the party wants to file under seal, shall be delivered to Judge
      Bencivengo’s Chambers within 24 hours of filing. After receiving a
      ruling from the Court on the motion for permission to file under
      seal, the party may file its substantive motion (or opposition)
      consistent with the Court’s order. If the designating party does not
      timely file a motion for permission to file under seal, the
      confidential designation will be deemed waived, and the party
      seeking to use the documents or information shall file it publicly
      in connection with its motion or opposition.
